SUPPLEMENT DATED DECEMBER 15, 2009 TO PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT LATITUDE AND NEW YORK KEYPORT CHARTER TO PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT OPTIMA, NEW YORK KEYPORT ADVISOR OPTIMA, NEW YORK KEYPORT ADVISOR VISTA, NEW YORK KEYPORT VISTA, AND NEW YORK KEYPORT ADVISOR CHARTER ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A This supplement contains information regarding changes to the investment adviser of the AIM Variable Insurance Funds. On or about December 31, 2009, Invesco Aim Advisors, Inc., the investment adviser to the AIM Variable Insurance Funds, will be merging into Invesco Institutional (N.A.), Inc. The name of Invesco Institutional (N.A.), Inc. will then be changed to Invesco Advisers, Inc. Any reference to Invesco Aim Advisors, Inc. in each prospectus listed above is replaced with the name of Invesco Advisers, Inc. after December 31, Please retain this supplement with your prospectus for future reference. KBL (NY)12/09
